

AMENDMENT TO WARRANT AGREEMENT
 
This Amendment to Warrant Agreement (this “Agreement”) is made and entered into
as of November 26, 2007.
 
RECITALS
 
A. The undersigned ________________ (the “Holder”) is the holder of a warrant
dated April 26, 2006 issued by Trulite, Inc., a Delaware corporation (the
“Company”) to purchase from the Company up to ______ fully paid and
non-assessable shares of the Company’s common stock, $0.0001 per share (the
“Warrant”).
 
B. The Warrant [as amended] provides that unless earlier terminated in
accordance with its terms the Warrant may be exercised through 5:00 p.m. CST on
April 26, 2011.
 
C. The Warrant provides that the Exercise Price for the shares of Common Stock
issuable under this Warrant shall be $3.00 per share.
 
D. The Board of Directors of the Company has determined that it is desirable and
in the best interest of the Company to reduce the Exercise Price to $0.50 per
share and, accordingly, has approved the amendment of the Warrant to so provide.
 
NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, the receipt and sufficiency of which is acknowledged, the
parties hereto agree as follows:
 
1. The Warrant is hereby amended so that each reference therein to the “Exercise
Price” shall mean Fifty Cents ($0.50) per share of Common Stock issuable under
the Warrant.
 
2. Except as amended herein, the Warrant remains unchanged.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written.
 

 
TRULITE, INC.
     
By:
     
    Jonathan Godshall, President
ACKNOWLEDGED AND AGREED:
     
HOLDER:
         

 
 
 

--------------------------------------------------------------------------------

 
 